Citation Nr: 1039163	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
2001 to May 2005, including service in Afghanistan.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran was unable to appear at a hearing before 
the Board, but he has not requested that the hearing be 
rescheduled.  Therefore the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The claim of service connection for a low back disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

A left knee disability is not currently shown.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated 
in September 2005.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or disease 
in service, or an event in service causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service.  Additionally, the Veteran 
was notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  

As for the content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except for 
the effective date of a claim and for the degree of disability 
assignable).

Although the VCAA notice omitted the provisions for the effective 
date of the claim and for the degree of disability assignable, as 
the claim of service connection for left knee disability is 
denied, no effective date or disability rating can be assigned as 
a matter of law, so there can be no possibility of any prejudice 
to the Veteran with respect to the omission in the VCAA notice. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records and VA records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in September 2005 in an 
effort to substantiate his claim of service connection for a left 
knee disability.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether 
or not the Veteran actually has the disability for which service 
connection is sought.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
The requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).



Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 






Facts 

The service treatment records show that in January 2005 the 
Veteran complained of left knee pain after stepping in a pothole 
and twisting his knee during physical training.  The pertinent 
findings were redness and swelling and tenderness.  The test for 
a meniscal tear was negative.  There was no left knee diagnosis 
or identification of an underlying pathology.  

After service on VA examination in September 2005, the Veteran 
stated that he injured his left knee when he stepped in a pothole 
while running.  He complained of constant pain, but no weakness 
or instability.  On physical examination, the Veteran walked 
well.  He was able to maneuver easily.  There was no weakness, 
fatigue, incoordination, or instability with repetitive use.  The 
Veteran was able to execute weight-bearing deep knee bends to 65 
degrees, although he stated it strained his knee to do so.  Non-
weight-bearing flexion of the knee was to 140 degrees.  The tests 
for a meniscal tear and ligament instability were negative.  X-
rays of the left knee were negative.  The impression was 
subjective complaints of knee pain with an essentially normal 
physical examination and negative X-rays.

Analysis 

Under 38 U.S.C.A. § 1110, VA will pay compensation for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty.  As a matter of statutory 
construction, the term "disability" in 38 U.S.C.A. § 1110, when 
read in conjunction with 38 U.S.C.A. § 1155, refers to impairment 
of earning capacity.  Stated differently, an in-service injury 
alone, in this case, a left knee injury is not enough to 
establish service connection.  There must have been a current, 
permanent disability resulting from the left knee injury in 
service.  






While the Veteran did complain of left knee pain in service, 
there was no factual showing of a permanent left knee disability, 
that is, a diagnosed disability or identifiable underlying 
pathology.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, pertaining to pain alone, and vacated 
and remanded in part on other grounds unrelated to the claim of 
service connection, sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001). 

For this reason, a permanent left knee disability was not 
affirmatively shown to be present during service and service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is 
not established. 

As left knee pain was noted in service, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.

As for chronicity, as the service treatment record lacks the 
documentation of the combination of manifestations sufficient to 
identify a permanent left knee disability and sufficient 
observation to establish chronicity during service based on a 
single entry, chronicity in service is not adequately supported.  

As chronicity in service is not shown, then service connection 
may be shown by either continuity of symptomatology after 
service, 38 C.F.R. § 3.303(b), or by initial diagnosis after 
service, when all the evidence establishes that the disability 
was incurred in service, 38 C.F.R. § 3.303(d).

After service, on VA examination in September 2005, the Veteran 
complained of constant left knee pain.  Although the Veteran is 
competent to describe pain, a permanent disability manifested by 
pain is not a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of a disability therefore is medical in nature, that is, 
not capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition, a contemporaneous 
medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  And in certain circumstances a lay person 
is competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.

A left knee disability is not a simple medical condition because 
it is not a condition a lay person can perceive through the 
senses as distinguished from an opinion or conclusion from one's 
own personal observation.  



Where, as here, there is a question of a diagnosis of a 
disability not capable of lay observation by case law and the 
disability is not a simple medical condition competent medical 
evidence is required to substantiate the claim.   Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis. 38 C.F.R. § 3.159. 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or 
experience, that is, competent to offer a medical diagnosis.  38 
C.F.R. § 3.159.

To the extent the Veteran's statements imply that there is a 
current left knee disability other than pain, the Veteran's 
statements are not competent evidence, and 
the statements are not to be considered as competent evidence 
favorable to claim.  

Although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis by 
a medical professional, the Veteran has not submitted any such 
evidence.  

Rather the evidence shows that after service on VA examination in 
September 2005, conducted by a VA health-care professional, who 
is competent, that is, qualified through education, training, or 
experience to offer a medical diagnosis, other than pain there 
was no left knee functional loss, weakness,  or instability.  The 
tests for a meniscal tear and ligament instability were negative.  
X-rays of the left knee were negative.  The impression was 
subjective complaints of knee pain with an essentially normal 
physical examination and negative X-rays.  In other words, there 
was no diagnosis of a left knee disability or identification of 
any underlying left knee pathology.

In the absence of competent evidence of a current left knee 
disability, the Board does not reach the question of whether the 
Veteran is competent to offer an opinion on a simple medical 
condition.    




As a permanent left knee disability has not been diagnosed or 
identified since service or currently, there can be no valid 
claim for service connection based on pain alone absent proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Sanchez-Benitez at 285, appeal dismissed in pertinet 
part, sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

As the preponderance of the evidence is against the claim of 
service connection for a left knee disability, the benefit- of-
the-doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a left knee disability is denied.


REMAND

On the claim of service connection for a low back disability, the 
Veteran was discharged from service in May 2005.  VA records show 
that in August and in September 2005 the Veteran complained of 
lower back pain and spasms and he gave a history of low back pain 
for several years.  On VA examination in September 2005, the 
Veteran stated that in service he strained his back, helping 
others lift a howitzer in a field exercise.  X-rays showed facet 
arthropathy at L4-5.  

As facet arthropathy may be indicative of arthritis as service 
connection may be presumed for arthritis which is manifest to a 
compensable degree within the first year after separation from 
service, further development of the claim under the duty to 
assist is required.





Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf 
private medical records, pertaining to 
treatment of a low back disability since 
service. 

2.  Obtain VA records since April 2006. 

3.  Afford the Veteran a VA examination to 
determine:

a).  Whether the Veteran has as a low 
back disability to include arthritis 
and, if so, 

b).  Considering accepted medical 
principles pertaining to the history, 
manifestation, clinical course, and 
character of the disability, whether 
it is more likely than not 
(probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less 
likely than not (probability less 
than 50 percent), or an opinion is 
not possible without resort to 
speculation that the current low back 
disability is consistent with a low 
back strain in service, which is not 
entered in the service treatment 
records, but the Veteran is competent 
to describe such an injury. 

In formulating the opinion, the VA 
examiner is asked to comment on the 
significance of the X-ray finding of 
facet arthropathy at L4-5 on VA 
examination in September 2005. 

If however after a review of the 
record, an opinion on causation is 
not possible without resort to 
speculation, the examiner is asked to 
clarify whether actual causation 
cannot be determined because there 
are multiple potential causes, when 
one cause, namely, the low back 
strain described by the Veteran in 
service is not more likely than any 
other to cause the Veteran's current 
low back disability and that an 
opinion on causation is beyond what 
may be reasonably concluded based on 
the evidence of record and current 
medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

4.  On completion of the above 
development, adjudicate the claim.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


